Title: The Commerce Committee to the American Commissioners, 16 May 1778: résumé
From: Commerce Committee
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<York, May 16, 1778: We enclose a contract with Theveneau de Francy as agent for Caron de Beaumarchais. You will please liquidate and send the property of the accounts of Roderigue Hortalez & Co., taking care to distinguish the property of the crown from the company’s private property. We send an invoice of the articles to be imported from France, and the relevant actions of Congress. The British blockade has prevented exporting tobacco to you, but we have sent several ships to South Carolina for rice.>
